Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
In regard to the amendments to independent claims 1, 13, 16 and 19 the applicant asserts that Xu in view of Li fails to disclose skipping a candidate list construction process in response to a condition where a block meets specific size criteria AND the block is in a specific prediction mode (emphasis added). The examiner disagrees, Li generally discloses skipping the use of non-adjacent spatial predictors for blocks below a threshold size, which are encoded using merge and AMVP modes. Xu teaches that intra block copy blocks may also be encoded using a merge mode. Since, both references are directed to coding using merge mode techniques one of ordinary skill in the art would be led to apply the size based skipping technique of Li to the intra block copy based merge mode of XU. 
Further the examiner notes that the claims proceed under the inclusive term comprising, thus merely indicating that the size criterion applies to a specific mode does not overcome a teaching where the size criterion is applied to an entire set, or even all prediction modes so long as the specific prediction mode is included in that set. The examiner would recommend additionally indicating the difference in process when the current block is not encoded using the specific prediction mode to accentuate the difference in processing. 
In regard to previous claim 2, now incorporated into claim 1, the applicant asserts that Li fails to disclose skipping the derivation of spatial candidates. However the non-adjacent candidates of Li are non-adjacent spatial candidates which are note used in the candidate list generation process for blocks below a threshold size. Since some spatial candidates are skipped in derivation process of Li for small blocks in the merge mode, Li meets the limitation of skipping the derivation of spatial merge candidates when a condition is met. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (2020/0236384) in view of Li et al (10,362330).
In regard to claim 1 Xu discloses a method of processing video data, comprising:
determining, during a conversion between a first block in a video and a bitstream of the video, that the first block is coded with a first prediction mode, wherein the first prediction mode, prediction samples are derived from blocks of sample values of a same decoded video region as determined by block vectors (Xu Figs 5-6 note encoding and decoding video blocks, also Fig.7 and par. 98 note intra block copy mode, as first prediction mode which derives prediction samples from values of a same decoded image);
constructing a motion candidate list based on whether a first block is coded with a specific prediction mode, the specific prediction mode being the first prediction mode (Xu pars 108-130 note generating merge candidate lists, specifically note par. 130 IBC mode blocks constructed using separate candidate lists including previous block vectors). 
performing the conversion based on the motion candidate list (Xu Figs. 5-6 note encoder of Fig. 5 producing a coded video sequence, also note decoder of Fig. 6 outputting reconstructed pictures)
Xu further discloses various prediction candidate types for the first prediction mode (Xu pars. 130 and 146 note merge candidate list for IBC including history based IBC candidates). It is noted that Xu does not disclose details related to determining a construction process for a candidate list based on block size. However, Li discloses a method of processing video data including: 
determining, based on whether a condition associated with a width and a height of the first block is met and the first block is coded with a specific prediction mode, a motion candidate list construction process of a motion candidate list for the first block, wherein the condition is met when a product of the width and the height of the first block is less than or equal to a threshold value; (Li col. 4 lines 21-65 note non-adjacent predictor candidates may not be used in the construction of a candidate list for blocks when a combination of the width and height is below a threshold size, note that this process is only applied to blocks coded using merge or AMVP modes). 
wherein a derivation of spatial merge candidates of the motion candidate list construction process is skipped when the condition mis met (Li col. 4 lines 21-65 note construction is performed without using non-adjacent spatial motion vectors, hence a portion of the construction process is skipped). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of applying a selective candidate list skipping process for skipping non-adjacent spatial prediction candidates based on block size as taught by Li to the non-adjacent spatial predictor candidates used in the IBC mode of Xu t in order to allow the use of history based predictor candidates for small block sizes as suggested by Li (Li col. 4 lines 7-20). 


In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Xu further discloses:
	adding at least one spatial candidate to the motion candidate list (Xu Fig. 10 par. 115 note spatial candidates A0-B2 may be added to the candidate list also note par. 146 merge candidate list maintained for IBC);
	adding at least one history-based motion vector predictor candidate to the motion candidate list (Xu Fig. 11 and par. 123 note HMVP candidates may be added to the candidate list also note par. 146 HMVP list maintained for IBC) ; or 
	adding at least one zero candidate to the motion candidate list (Xu par. 108 note zero motion vectors may be part of a merge candidate list).

In regard to claim 4 refer to the statements made in the rejection of claim 3 above. Xu further discloses wherein adding at least one spatial candidate to the motion candidate list includes:
	checking an availability of a spatial candidate at a specific neighboring block A1, wherein the specific neighboring block A1 is adjacent to a lower left corner of the first block (Xu Fig. 10 and par. 115 note sequentially checking candidate blocks starting with A1);
	in response to the specific neighboring block A1 being available, adding the spatial candidate at specific neighboring block A1 to the motion candidate list (Xu Fig. 10 and par. 15 note valid candidates are added to the candidate list); and
	checking an availability of a spatial candidate at a specific neighboring block B1, wherein the specific neighboring block B1 is adjacent to a top right corner to the first block (Xu Fig. 10 note determining the validity of each adjacent block including B1),
	wherein, in response to the specific neighboring block B1 being available, a first redundancy check is performed, which ensures that the spatial candidate at specific neighboring block B1 with the same motion information of the spatial candidate at specific neighboring block A1 is excluded from the motion candidate list (Xu par. 115 note pruning operation to prevent duplicate entries on the candidate list).

In regard to claim 5 refer to the statements made in the rejection of claim 3 above. Xu further discloses that the motion candidate list construction process includes:
	adding the at least one history-based motion vector predictor candidate to the motion candidate list in case that the size of the motion candidate list is smaller than an allowed maximum list size for the first prediction mode after adding the at least one spatial candidate (Xu pars 120-128 note par. 127 adding MVP candidates only if the number of merge candidates is less than a maximum allowed number). 

In regard to claim 6 refer to the statements made in the rejection of claim 5 above. Xu further discloses that wherein a second redundancy check is performed, which ensures that candidates with same motion information are excluded from the motion candidate list is applied when adding the at least one history-based motion vector predictor candidate (Xu pars 123-126 note par. 124 a further pruning operation applied to HVMP candidates which are added after the spatial and temporal candidates). 

In regard to claim 7 refer to the statements made in the rejection of claim 3 above. Xu further discloses that the motion candidate list construction process includes:
adding the at least one zero candidate to the motion candidate list, in response to the size of the motion candidate list being smaller than an allowed maximum list size for the first prediction mode (Xu par. 108). 

In regard to claim 8 refer to the statements made in the rejection of claim 1 above. Xu further discloses:
	determining, during a second conversion between a second block in the video and the bitstream of the video, that the second block is coded with a second prediction mode, wherein in the second prediction mode, a signaled motion vector predictor is refined based on an offset which is signaled explicitly in the bitstream (Xu pars. 132-142 note pars 132-134 MMVD mode which refines a signaled motion vector using a signaled offset);
	performing the conversion based on the second motion candidate list (Xu Figs. 5-6 note encoder of Fig. 5 producing a coded video sequence, also note decoder of Fig. 6 outputting reconstructed pictures).
Xu further discloses various prediction candidate types for the second prediction mode (Xu pars 115-128 note spatial, temporal, HVMP etc. prediction candidates used in merge mode). It is noted that Xu does not disclose details related to determining a construction process for a candidate list based on block size. However, Li discloses a method of processing video data including: 
determining, based on whether a condition associated with a  width and a height of the second block is met, a second motion candidate list construction process of the second motion candidate list for the second block, wherein the condition associated with the width and the height of the second block is met when a product of the width and the height of the second block is less than or equal to a second threshold value; (Li col. 4 lines 21-65 note non-adjacent predictor candidates may not be used in the construction of a candidate list for blocks when a combination of the width and height is below a threshold size). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of selecting a candidate list construction process that does not use non-adjacent spatial prediction candidates based on block size as taught by Li in the conversion process of Xu in order to allow the use of history based predictor candidates for small block sizes as suggested by Li (Li col. 4 lines 7-20). 
In regard to claim 10 refer to the statements made in the rejection of claim 1 above. Xu further discloses that the first mode is an intra block copy mode (Xu Fig.7 and par. 98 note intra block copy mode)

In regard to claim 11 refer to the statements made in the rejection of claim 1 above. Xu further discloses that the conversion includes encoding the first block into the bitstream (Xu Fig. 5 note encoder of Fig. 5 producing a coded video sequence).

In regard to claim 12 refer to the statements made in the rejection of claim 1 above. Xu further discloses that the conversion includes decoding the first block from the bitstream (Xu Fig.6 note decoder of Fig. 6 outputting reconstructed pictures).

Claims 13-14 describe an apparatus implementing functions substantially corresponding to the method of claims 1-8 and 10-12 above. Refer to the statements made in regard to claims 1-8 and 10-12 above for the rejection of claims 13-14 which will not be repeated here for brevity. 
Claims 16-17 describe an non-transitory computer-readable storage medium storing instructions which cause a processor to perform steps substantially corresponding to the method of claims 1-8 and 10-12 above. Refer to the statements made in regard to claims 1-8 and 10-12 above for the rejection of claims 16-17 which will not be repeated here for brevity. 
Claims 19-20 describe storing video encoded by a method  substantially corresponding to the method of claims 1-8 and 10-12 above. Refer to the statements made in regard to claims 1-8 and 10-12 above for the rejection of claims 19-20 which will not be repeated here for brevity. Xu further discloses a non-transitory computer readable medium (XU par. 176 and 183). 

Claims 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Li and in further view of Han (2021/0076029), Chiang (2019/0052886) and Nam (2021/0120242).
In regard to claim 9 refer to the statements made in the rejection of claim 1 above. 
Xu further discloses wherein a flag indicating a general merge tool is enabled for a third block, at least one coding technique selected from: regular merge and merge mode with motion vector difference (MMVD) (Xu par. 108 note regular merge flag, also note par. 139 MMVD flag) ;
	wherein the MMVD comprises a motion vector expression which is used to derive motion information of a current block, wherein the motion vector expression comprises a first parameter representing a motion vector difference and a second parameter indicating a base candidate from a base candidate list, wherein the first parameter comprises a motion magnitude and a motion direction (Xu pars. 132-142 note pars 132-134 MMVD mode which refines a signaled motion vector using a signaled motion vector difference, base candidate, magnitude and direction).
Xu further discloses sub-block based candidate predictors (Xu). It is noted that Xu does not disclose details of the sub-block merge mode, CIIP mode or GPM mode. However, Han discloses a sub-block merge mode wherein the sub-block merge mode, a current block is divided into at least one sub-block, and the motion information of the at least one sub-block is derived based on a video region in a collected picture, and wherein a position of the video region is derived based on a temporal motion information which is initialed to a default motion information that is set to specific motion information related to a specific neighboring block which is adjacent to a lower left corner to the current block in response to the neighboring block is available (Han Fig. 13 and pars 126-127 note determining motion vectors for the sub-blocks of a current block using temporal motion information from sub-blocks of a region of a reference frame pointed to by a first motion vector in an existing candidate list).
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a sub-block merge mode as taught by Han in the invention of Xu in view of Li in order to gain the advantage of compliance with ATMVP as suggested by Han (Han par. 126).
	Further Chiang discloses a flag signaling when a CIIP mode is used for converting a current block wherein in the CIIP mode, a prediction signal of the current block is generated at least based on an intra prediction signal and an inter prediction signal (Chiang Fig 6 and pars 43-49 note combine intra and inter prediction mode that generates a block based on inter and intra predicted signals, not par. 49 for a flag indicating use of the combine prediction mode). 
	It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including a combine intra inter prediction mode as taught by Chiang in the invention of Xu and Li in order to improve compression efficiency in areas with complex texture as suggested by Chiang (Chiang par. 41). In regard to claim 10 refer to the statements made in the rejection of claim 1 above. the first prediction mode is an intra block copy mode. 
Further Nam discloses use of a geometry partition mode (Nam Fig. 3 and par. 175 note geometry partition mode). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including a geometry partition mode as taught by Nam in the invention of Xu and Li in order to gain the advantage of splitting a coding block into non-square partitions as suggested by Nam (Nam par. 84). 
In regard to claims 15, 18 refer to the statements made in the rejection of claims  8-10 and 13 and 16 above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423